Citation Nr: 0626338	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1979 
to March 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. The veteran did not engage in combat.

2. There is no corroboration or verification of the 
occurrence of the veteran's claimed stressor.

3. The veteran does not have PTSD due to his active service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
July 2002 letter advised the veteran to send additional 
information or evidence within 30 days of the date of the 
letter and that he should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that he thought would help support his claim.  

Additionally, the veteran was specifically advised (1) of the 
necessity of providing additional details of his alleged 
stressful incidents in service; and (2) that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor.  38 C.F.R. § 3.304(f).

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in July 2002 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3). For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Legal Criteria

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2005); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimant's in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The diagnostic criteria, including those 
related to stressors, set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA. 38 C.F.R. § 4.125.  According to the 
updated criteria, a diagnosis of PTSD requires that a veteran 
be exposed to a traumatic event and a response involving 
intense fear, helplessness, or horror.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Analysis

The veteran and his representative contend that an alleged 
sexual assault while in service precipitated the onset of 
PTSD.

The Board notes that the veteran did not serve in combat 
while in service.  The veteran does not contend otherwise.  
As noted above, since the veteran's claim involves a personal 
assault, the lack of combat service is not fatal to the 
claim.  

The alleged stressor, however, is not verified.  The personal 
assault described by the veteran is neither documented nor 
otherwise suggested by his contemporaneous service medical 
and/or personnel records.  Further, Naval Criminal 
Investigative Service Reports involving the veteran have been 
obtained and are silent for any charges of sexual assault.  
Details of an investigation involving the veteran do not 
suggest that he was an unwilling participant in any sexual 
activity. In affidavits signed by the veteran in September 
and December 1980 as part of the investigation by the Naval 
Intelligence-Investigative Service, the veteran recounted 
sexual activities which were voluntary in nature. Although 
the veteran's father and mother submitted statements about 
the effect of the alleged sexual assault on his behavior, 
references to the event, however, were solely based on the 
veteran's verbal history.

Service medical records disclose that psychiatric evaluation 
in service resulted in a diagnosis of borderline personality 
disorder, a condition for which VA compensation benefits are 
not authorized. See 38 C.F.R. § 3.303. Significantly, in 
October 1980 it was reported that the veteran exhibited no 
signs of psychosis or disabling neurosis.  

It is the finding of the Board that the inservice medical 
records and sworn statements by the veteran are far more 
probative than his and his family's recollections of events 
over two decades after the events in question.  The Board 
finds, therefore, that the veteran's alleged in-service 
stressor is not supported by corroborating evidence. 

The veteran sexual trauma therapist, Vicki Marti, M.Coun., 
LCPC, contends that the alleged sexual assault caused the 
veteran to develop PTSD.  The Board notes that the opinion 
was based on the veteran's verbal history of the alleged 
stressor.  The report of a VA psychiatric examination was 
conducted in September 2002 includes a detailed review of the 
veteran's social, military, and medical history, elicited 
from the veteran and a review of the claims folder. The Board 
notes that the VA examiner's September 2002 diagnosis was 
schizoaffective disorder, not PTSD. In reaching this 
conclusion, the examiner commented that the veteran's vague 
recollections of his military experiences undermined the 
credibility of his memories of inservice sexual abuse.  Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  For the reasons set forth 
above, the Board finds that the opinion rendered in the 
September 2002 VA examination report has more probative value 
than the evaluation provided by Vicki Marti.  

On the basis of the above analysis a preponderance of the 
evidence is against a finding that there is any independent 
verification of his reported in-service stressor or of PTSD 
otherwise related to service. Therefore, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for PTSD.


ORDER

Service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


